Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Amendment, received 6/7/2022, has been entered. 	
Claims 1-20 are presented for examination. 

Drawings
The drawings were received on 6/7/2022.  These drawings are accepted.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest all of the limitations of independent claims 1, 14, or 16.  Specifically, the closest prior art reference Li et al.  (US Pub. No. 2021/0408499 A1) fails to teach or suggest a display panel comprising: a black matrix and an encapsulation cover plate, the encapsulation cover plate is located on a side of the first optical structural layer away from the display array layer, and the at least a part of the black matrix is located on a side of the encapsulation cover plate away from the first optical structural layer, as recited in claims 1 and 14; or a manufacturing method of a display panel comprising: forming a black matrix and an encapsulation cover plate, the encapsulation cover plate is located on a side of the first optical structural layer away from the display array layer, and the at least a part of the black matrix is located on a side of the encapsulation cover plate away from the first optical structural layer, as recited in claim 16.  
Dependent claims 2-13, 15 and 17-20 are allowable because of their dependence from one of allowable independent claims 1, 14 or 16.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        6/22/2022